In an action to recover damages for personal injuries and for loss of services, judgment entered on the verdict of a jury in favor of the defendant reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. The testimony of defendant in relation to the prior accident, although hearsay, was admissible. (Reed v. McCord, 160 N. Y. 330, 341; Davison v. Long Island Home, Ltd., 243 App. Div. 791.) Furthermore, the charge of the court was inadequate and the determination is against the weight of the evidence. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.